Ray, J.
— This was an indictment for grand larceny. The *391chattel which was the subject of the theft was alleged to be the property “ of the overseers of the poor in said county of Knox, for the use of the poor then and there being found.” A motion to quash was sustained. There was no error. The overseer of the poor is the township trustee., 1 G. & H., § 7, p. 638. If it was intended to aver that the property belonged to that individual, in his own right, the name of the persbn should have been given. In his official capacity he could not hold the property, as overseer of the poor. The law imposes upon each county the duty to relieve and support all poor and indigent persons lawfully settled therein, and provides the method of raising money for that purpose. Id., § 4, p. 494. The personal goods that may be purchased for the benefit of the persons described become the property of the county.
D. E. Williamson, Attorney General, for the State.
The judgment is affirmed.